             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION



 MILTON MINTER,
                                         CIVIL ACTION FILE
      Movant.                            No. 1:18-cv-1440-TCB
 v.

 UNITED STATES OF AMERICA,                CRIMINAL ACTION FILE
                                          No. 1:15-cr-82-TCB-6
        Respondent.




                                 ORDER

       This case comes before the Court on Magistrate Judge Linda T.

Walker’s Final Report and Recommendation (the “R&R”) [681], which

recommends denying Movant Milton Minter’s motion [656] to vacate

under 28 U.S.C. § 2255. Minter has filed objections [692] in response to

the R&R.

I.     Legal Standard on Review of a Magistrate Judge’s R&R

       A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United

States v. Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C.
§ 636(b)(1), the Court reviews any portion of the R&R that is the subject

of a proper objection on a de novo basis and any non-objected portion

under a “clearly erroneous” standard.

II.   Minter’s Objections to the R&R

      In the R&R, Judge Walker recommends denying Minter’s

§ 2255 motion because he has failed to demonstrate that his rights were

violated in connection with this Court’s imposition of his sentence.

      In his objections, Minter first complains that Judge Walker wholly

ignored his Ground IV wherein Minter complains that his trial counsel

was ineffective for not objecting to this Court’s guidelines calculation

based on the use of loss-amount funds that were outside the time frame

and scope of the indictment. However, from a review of the R&R and

the sentencing hearing transcript, it is clear that this Court took great

care in attributing to Minter only loss amounts (1) that occurred within

the fifteen-month period during which Minter participated in the

criminal scheme, and (2) for which Minter could be held directly

responsible. While Judge Walker may not have directly addressed

Minter’s Ground IV, it is obvious that Minter is entitled to no relief on

that claim.


                                     2
      In the remainder of his objections, Minter merely quibbles with

Judge Walker’s findings and conclusions, raising counter-arguments

that fail to demonstrate that Judge Walker erred. All of the arguments

that Minter raises are squarely addressed in the R&R.

      The Court adopts as its order the R&R [681]. Minter’s motion

[656] to vacate is denied and a certificate of appealability is denied. The

Clerk is directed to close the civil action.

      IT IS SO ORDERED this 11th day of October, 2018.



                                    ____________________________________
                                    Timothy C. Batten, Sr.
                                    United States District Judge




                                      3
